Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/JP2018/013923, filed 3/30/2018, claiming priority to JP2017-073029, filed 3/31/2017, and JP2017-081562, filed 4/17/2017.
Election/Restrictions
Claims 1-12 are pending. Applicant's election without traverse of Group I, claims 1-4 and 6-9, in the reply filed on 7/15/2021 is acknowledged. Accordingly, claims 5, 10, and 11 are withdrawn, as drawn to non-elected inventions.
Claim Rejections - 35 USC § 103
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. §103 as unpatentable over JP 2016-187344, a translation of which is of record.
JP ‘344 teaches ( ¶¶ 17-19) an emulsion composition used for flavoring comprising gum arabic, water, and trisodium citrate, as recited in claims 1, 2, 6, and 7,  as well as a drink comprising that composition, as recited in claims 3, 4, 8, 9, and 12.  
JP ‘344 does not explicitly teach the mass per cent of salt in the composition. However, since the amount of salt in a composition is well known to affect the taste, and since the purpose of the emulsion is enhancement of flavor, the amount of salt is a result-effective variable.
Under MPEP2144.05, it is obvious, under an obvious-to-try rationale, to vary a result-effective variable as part of a routine optimization process.
Therefore, by this reasoning, it would be obvious to a skilled artisan to optimze the amount of salt in the emulsion taught by JP ‘344 to arrive at the instantly claimed composition.
	
	Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622